EXHIBIT E

ESCROW DEPOSIT AGREEMENT

This ESCROW DEPOSIT AGREEMENT (this “Agreement”) dated as of this 1st day of
November 2006, by and among  Guardian Technologies International, Inc., a
Delaware corporation (the “Company”), having an address at 516 Herndon Parkway,
Suite A, Herndon, Virginia 20170,  Midtown Partners & Co., LLC, a Florida
limited liability company (“Placement Agent”), having an address at 7491
Estrella Circle, Boca Raton, Florida 33433, and Signature Bank (the “Escrow
Agent”), a New York State chartered bank, having an office at 261 Madison
Avenue, New York, NY 10016.  All capitalized terms not herein defined shall have
the meaning ascribed to them in that certain Securities Purchase Agreement,
dated as of November _, 2006 (the “Purchase Agreement”), as amended or
supplemented from time to time, including all attachments, schedules and
exhibits thereto.

W I T N E S S E T H:

WHEREAS, this Agreement shall replace the Escrow Deposit Agreement, dated as of
October 10, 2006, between the Company, the Placement Agent and the Escrow Agent;

WHEREAS, pursuant to the letter of direction, dated November 1, 2006, from the
Company and the Placement Agent to the Escrow Agent (“Letter of Direction”),
Escrow Funds in the amount of $50,000 shall be promptly returned to the payor of
such funds pursuant to the terms of the Letter of Direction;

WHEREAS, pursuant to the terms of the Purchase Agreement, the Company desires to
sell (the “Offering”) a minimum of $2,500,000, in the aggregate, and a maximum
of $3,250,000, in the aggregate, of securities of the Company; and

WHEREAS, unless the Company consummates the Offering by November 3, 2006 (the
“Termination Date”), the Offering shall terminate and all funds shall be
returned to the purchasers in the Offering; and

WHEREAS, the Company and Placement Agent desire to establish an escrow account
with the Escrow Agent into which the Placement Agent shall instruct purchasers
introduced to the Company by Placement Agent (the “Purchasers”) to deposit
checks and other instruments for the payment of money made payable to the order
of “Signature Bank as Escrow Agent for Guardian Technologies International,
Inc.” and Escrow Agent is willing to accept said checks and other instruments
for the payment of money in accordance with the terms hereinafter set forth; and

WHEREAS, each of the Company and Placement Agent, severally and not jointly,
represents and warrants to the Escrow Agent that it has not stated to any
individual or entity that the Escrow Agent’s duties will include anything other
than those duties stated in this Agreement; and











WHEREAS, Placement Agent warrants to the Escrow Agent that a copy of each
document that has been delivered to Purchasers and third parties that include
Escrow Agent’s name and duties, has been attached hereto as Schedule I.

NOW, THEREFORE, IT IS AGREED as follows:

1.

Delivery of Escrow Funds.

(a)

Placement Agent shall instruct Purchasers to deliver to Escrow Agent checks made
payable to the order of “Signature Bank, as Escrow Agent for Guardian
Technologies International, Inc.” or wire transfer to Signature Bank, 261
Madison Avenue, New York, NY 10016, ABA No. 026013576 for credit to Signature
Bank, as Escrow Agent for Guardian Technologies International, Inc., Account No.
1500792961, in each case, with the name, address and social security number or
taxpayer identification number of the individual or entity making payment.  In
the event any Purchaser’s address and/or social security number or taxpayer
identification number are not provided to Escrow Agent by the Purchaser, then
Placement Agent agrees to promptly provide Escrow Agent with such information in
writing.  The checks or wire transfers shall be deposited into a non
interest-bearing account at Signature Bank entitled “Signature Bank, as Escrow
Agent for Guardian Technologies International, Inc.” (the “Escrow Account”).  

(b)

The collected funds deposited into the Escrow Account are referred to as the
“Escrow Funds”.

(c)

The Escrow Agent shall have no duty or responsibility to enforce the collection
or demand payment of any funds deposited into the Escrow Account.  If, for any
reason, any check deposited into the Escrow Account shall be returned unpaid to
the Escrow Agent, the sole duty of the Escrow Agent shall be to return the check
to the Purchaser and advise the Company and Placement Agent promptly thereof.

2.

Release of Escrow Funds.  The Escrow Funds shall be paid by the Escrow Agent in
accordance with the following:

(a)

In the event that, during the period from the date hereof through the
Termination Date, both the Company and Placement Agent advise the Escrow Agent
in writing that the Offering has been terminated (the “Termination Notice”), the
Escrow Agent shall promptly return the funds paid by each Purchaser to said
Purchaser without interest, deduction or offset.

(b)

 Provided that the Escrow Agent does not receive the Termination Notice in
accordance with paragraph 2(a), the Escrow Agent shall, upon receipt of written
instructions, in the form of Exhibit A attached hereto or in form and substance
satisfactory to the Escrow Agent, from the Company and Placement Agent on the
Closing Date (or a reasonable time thereafter), pay the Escrow Funds in
accordance with such





2













written instructions, such payment or payments to be made by wire transfer in
United States dollars within one (1) business day of receipt of such written
instructions.  

(c)

If, by 3:00 p.m. New York City time on the Termination Date, (1) the Escrow
Agent has not received written instructions from the Company and Placement Agent
regarding the disbursement of the Escrow Funds or (2) the Escrow Funds shall
total less than $2,500,000, then the Escrow Agent shall promptly return the
Escrow Funds to the Purchasers without interest, deduction or offset.  The
Escrow Funds returned to each Purchaser shall be free and clear of any and all
claims of the Escrow Agent.

(d)

Following the distribution of the Escrow Funds by the Escrow Agent in accordance
with (c) of this Section 2 through the Termination Date, the Escrow Agent shall
from time to time distribute any additional Escrow Funds, by wire transfer or
bank check, in accordance with written instructions received from the Placement
Agent and the Company in the form of Exhibit A or in form and substance
satisfactory to the Escrow Agent.

(e)

The Escrow Agent shall not be required to pay any uncollected funds or any funds
that are not available for withdrawal.

(f)

If the Termination Date or any date that is a deadline under this Agreement for
giving the Escrow Agent notice or instructions or for the Escrow Agent to take
action is not a Banking Day, then such date shall be the Banking Day that
immediately precedes that date. A Banking Day is any day other than a Saturday,
Sunday or a day that a New York State chartered bank is not legally obligated to
be opened.  

3.

Acceptance by Escrow Agent.  The Escrow Agent hereby accepts and agrees to
perform its obligations hereunder, provided that:

(a)

The Escrow Agent may act in reliance upon any signature believed by it to be
genuine, and may assume that any person who has been designated by Placement
Agent or the Company to give any written instructions, notice or receipt, or
make any statements in connection with the provisions hereof has been duly
authorized to do so.  Escrow Agent shall have no duty to make inquiry as to the
genuineness, accuracy or validity of any statements or instructions or any
signatures on statements or instructions.  The names and true signatures of each
individual authorized to act singly on behalf of the Company and Placement Agent
are stated in Schedule II, which is attached hereto and made a part hereof. The
Company and Placement Agent may each remove or add one or more of its authorized
signers stated on Schedule II by notifying the Escrow Agent of such change in
accordance with this Agreement, which notice shall include the true signature
for any new authorized signatories.

(b)

The Escrow Agent may act relative hereto in reliance upon advice of counsel in
reference to any matter connected herewith.  The Escrow Agent shall not be





3
















liable for any mistake of fact or error of judgment or law, or for any acts or
omissions of any kind, unless caused by its willful misconduct or gross
negligence.

(c)

Placement Agent and the Company agree to indemnify and hold the Escrow Agent
harmless from and against any and all claims, losses, costs, liabilities,
damages, suits, demands, judgments or expenses (including but not limited to
reasonable attorney’s fees) claimed against or incurred by Escrow Agent arising
out of or related, directly or indirectly, to this Agreement unless caused by
the Escrow Agent’s gross negligence or willful misconduct.

(d)

In the event that the Escrow Agent shall be uncertain as to its duties or rights
hereunder, the Escrow Agent shall be entitled to (i) refrain from taking any
action other than to keep safely the Escrow Funds until it shall be directed
otherwise by a court of competent jurisdiction, or (ii) deliver the Escrow Funds
to a court of competent jurisdiction.

(e)

The Escrow Agent shall have no duty, responsibility or obligation to interpret
or enforce the terms of any agreement other than Escrow Agent’s obligations
hereunder, and the Escrow Agent shall not be required to make a request that any
monies be delivered to the Escrow Account, it being agreed that the sole duties
and responsibilities of the Escrow Agent shall be to the extent not prohibited
by applicable law (i) to accept checks or other instruments for the payment of
money and wire transfers delivered to the Escrow Agent for the Escrow Account
and deposit said checks and wire transfers into the non-interest bearing Escrow
Account, and (ii) to disburse or refrain from disbursing the Escrow Funds as
stated above, provided that the checks received by the Escrow Agent have been
collected and are available for withdrawal.

4.

Resignation and Termination of the Escrow Agent.  The Escrow Agent may resign at
any time by giving 30 days’ prior written notice of such resignation to
Placement Agent and the Company.  Upon providing such notice, the Escrow Agent
shall have no further obligation hereunder except to hold as depositary the
Escrow Funds that it receives until the end of such 30-day period.  In such
event, the Escrow Agent shall not take any action, other than receiving and
depositing Purchasers checks and wire transfers in accordance with this
Agreement, until the Company has designated a banking corporation, trust
company, attorney or other person as successor.  Upon receipt of such written
designation signed by Placement Agent and the Company, the Escrow Agent shall
promptly deliver the Escrow Funds to such successor and shall thereafter have no
further obligations hereunder.  If such instructions are not received within 30
days following the effective date of such resignation, then the Escrow Agent may
deposit the Escrow Funds held by it pursuant to this Agreement with a clerk of a
court of competent jurisdiction pending the appointment of a successor.  In
either case provided for in this paragraph, the Escrow Agent shall be relieved
of all further obligations and released from all liability thereafter arising
with respect to the Escrow Funds.

5.

Termination.  The Company and Placement Agent may terminate the appointment of
the Escrow Agent hereunder upon written notice specifying the date upon which
such termination





4













shall take effect, which date shall be at least 30 days from the date of such
notice.  In the event of such termination, the Company and Placement Agent
shall, within 30 days of such notice, appoint a successor escrow agent and the
Escrow Agent shall, upon receipt of written instructions signed by the Company
and Placement Agent, turn over to such successor escrow agent all of the Escrow
Funds; provided, however, that if the Company and Placement Agent fail to
appoint a successor escrow agent within such 30-day period, such termination
notice shall be null and void and the Escrow Agent shall continue to be bound by
all of the provisions hereof.  Upon receipt of the Escrow Funds, the successor
escrow agent shall become the escrow agent hereunder and shall be bound by all
of the provisions hereof and Signature Bank shall be relieved of all further
obligations and released from all liability thereafter arising with respect to
the Escrow Funds and under this Agreement.

6.

Investment.  All funds received by the Escrow Agent shall be invested only in
non-interest bearing bank accounts at Signature Bank.

7.

Compensation.  Escrow Agent shall be entitled, for the duties to be performed by
it hereunder, to a fee of $2,500, which fee shall be paid by the Company upon
the signing of this Agreement. In addition, the Company shall be obligated to
reimburse Escrow Agent for all fees, costs and expenses incurred or that become
due in connection with this Agreement or the Escrow Account, including
reasonable attorney’s fees.  Neither the modification, cancellation, termination
or rescission of this Agreement nor the resignation or termination of the Escrow
Agent shall affect the right of Escrow Agent to retain the amount of any fee
which has been paid, or to be reimbursed or paid any amount which has been
incurred or becomes due, prior to the effective date of any such modification,
cancellation, termination, resignation or rescission.  To the extent the Escrow
Agent has incurred any such expenses, or any such fee becomes due, prior to any
closing, the Escrow Agent shall advise the Company and the Company shall pay
such amounts prior to or at any such closing.

8.

Notices.  All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when received (or, in the case of prepaid registered or
certified mail, return receipt requested, when delivery is refused if such is
the case) if sent by hand-delivery, by facsimile (followed by first-class mail),
by nationally recognized overnight courier service or by prepaid registered or
certified mail, return receipt requested, to the addresses set forth below:




If to Placement Agent:

Midtown Partners & Co., LLC

4902 Eisenhower Blvd., Suite 185

Tampa, Florida 33634

Attention: Bruce Jordan

Fax: (561) 892-8040








5
















If to the Company:

Guardian Technologies International, Inc.

516 Herndon Parkway

Herndon, Virginia 20170

Attention: William J. Donovan

Fax: (202) 464-8530

If to Escrow Agent:

Signature Bank

261 Madison Avenue

New York, NY 10016

Attention: Cliff Broder, Group Director and Senior Vice President

Fax: (646) 822-1359

9.

General.

(a)

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to agreements made and to be
entirely performed within such State, without regard to choice of law
principles.

(b)

This Agreement sets forth the entire agreement and understanding of the parties
with respect to the matters contained herein and supersedes all prior
agreements, arrangements and understandings relating thereto.

(c)

All of the terms and conditions of this Agreement shall be binding upon, and
inure to the benefit of and be enforceable by, the parties hereto, as well as
their respective successors and assigns.

(d)

This Agreement may be amended, modified, superseded or canceled, and any of the
terms or conditions hereof may be waived, only by a written instrument executed
by each party hereto or, in the case of a waiver, by the party waiving
compliance.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same.  No waiver of any party of any condition, or of
the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.  No party
may assign any rights, duties or obligations hereunder unless all other parties
have given their prior written consent.

(e)

If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions.

(f)

This Agreement and any modification or amendment of this Agreement





6













may be executed in several counterparts or by separate instruments and all of
such counterparts and instruments shall constitute one agreement, binding on all
of the parties hereto.

10.

Form of Signature. The parties hereto agree to accept a facsimile transmission
copy of their respective actual signatures as evidence of their actual
signatures to this Agreement and any modification or amendment of this
Agreement; provided, however, that each party who produces a facsimile signature
agrees, by the express terms hereof, to place, promptly after transmission of
his or her signature by fax, a true and correct original copy of his or her
signature in overnight mail to the address of the other party.





7
















IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

GUARDIAN TECHNOLOGIES

INTERNATIONAL, INC.

MIDTOWN PARTNERS & CO., LLC







By:

Michael W. Trudnak

By:

Bruce Jordan

Name:

Name: Bruce Jordan

Title:

Title:

President







SIGNATURE BANK

By:

_____________________________

Name:

Title:




By:

_____________________________

Name:

Title:





8













Schedule I




OFFERING DOCUMENTS

Securities Purchase Agreement, dated as of November __, 2006, among Guardian
Technologies International, Inc. and each purchaser identified on the signature
pages thereto, and all exhibits and schedules thereto.





9










Schedule II

The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of the Company
and Placement Agent.

GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

Name

True Signature

______________

_____________________




______________

______________________




MIDTOWN PARTNERS & CO., LLC

Name

True Signature

_________________

 

 

_____________________




_________________

_____________________














 

Exhibit A




FORM OF ESCROW RELEASE NOTICE




Date: ______ __, 2006




Signature Bank

261 Madison Avenue

New York, NY 10016

Attention: Cliff Broder, Group Director & Senior Vice President




Dear Mr. Broder:




In accordance with the terms of paragraph 2(b) and 2(d) of the Escrow Deposit
Agreement, dated as of November ___, 2006, by and between Guardian Technologies
International, Inc. (the "Company"), Signature Bank (the "Escrow Agent") and
Midtown Partners & Co., LLC ("Placement Agent"), the Company and Placement Agent
hereby notify the Escrow Agent that the closing will be held on November __,
2006 for gross proceeds of $__________.




PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER AS FOLLOWS (wire instructions
attached):




Guardian Technologies International, Inc.:

$_____________               




Midtown Partners & Co., LLC:

$______________                               




Feldman Weinstein & Smith LLP:

$______________




Babirak, Vangellow & Carr, P.C.

$______________                




Signature Bank:

$______________




Very truly yours,




Guardian Technologies International, Inc.

By: _____________

Name:

Title:




Midtown Partners & Co., LLC

By: _____________

Name:

Title:





11























12








